COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER


Appellate case name:        Marvinell Harlan v. Texas Workforce Commission, Appeal
                            Tribunal, Hearing Officer J. Koehn, Hearing Officer L.
                            Lawrence, and Commissioners Hope Andrade and Andres
                            Alcantar
Appellate case number:      01-17-00849-CV
Trial court case number:    2015-11049
Trial court:                190th District Court of Harris County

       This Court dismissed the appeal for want of jurisdiction. See Harlan v. Tex.
Workforce Comm’n, No. 01-17-00849-CV, 2018 WL 3737639 (Tex. App.—Houston [1st
Dist.] Aug. 7. 2018, no pet. h.) (mem. op.). And, on December 20, 2018, we denied
appellant Marvinell Harlan’s motion for rehearing. After appellant filed a motion for an
extension, we extended the time to file a motion for en banc reconsideration to January
28, 2019. Appellant has filed a second motion for an extension of time, along with a
request to exceed the word limit for the motion. The motion is granted.
    Appellant’s motion for en banc reconsideration is due to be filed no later than
Monday, February 11, 2019. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: __February 7, 2019___